                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LORI FRIEDBERG,
            Plaintiff,
     v.                                                          CIVIL ACTION NO. 18-1703
ANDREW SAUL,
Commissioner of Social Security, 1
            Defendant.

                                                     ORDER

            Plaintiff Lori Friedberg seeks judicial review, pursuant to 42 U.S.C. § 405(g), of the

final decision of the Commissioner of the Social Security Administration ("the Commissioner"),

denying her claims for Disability Insurance Benefits ("DIB") and Supplemental Security Income

("SSI") benefits under Titles II and XVI of the Social Security Act. The Court referred the case

to United States Magistrate Carol Sandra Moore Wells, who has issued a Report and

Recommendation ("R&R") that Plaintiffs request for review be granted and the case be
                                ·'\
remanded.

            In response to the request for review, the Commissioner conceded that the "ALJ erred (1)

by not consolidating the claims into a single electronic record; and (2) in evaluating Plaintiffs

subjective complaints and the third party statements from Plaintiffs husband and daughter, and

testimony from Plaintiffs boyfriend,"2 and contended that remand was the proper remedy. 3

Plaintiff contended that the Court should reverse the ALJ' s decision and award benefits instead

of remanding the case. 4

            The R&R agreed that the ALJ erred but recommended that the Court remand the case


1
    Substituted pursuant to Fed. R. Civ. P. 25(d).
2   Doc. No. 20 at 1.
3
    See id. at 13.
4
    Doc. No. 21 at 2.
rather than order benefits. 5 The R&R explained that, for a court to award disability benefits, "the

administrative record of the case [must be] fully developed and ... substantial evidence on the

record as a whole [must] indicate that the claimant is entitled to benefits."6 The R&R determined

that the administrative record of the case was not fully developed because the parties agreed that

the ALJ failed to properly evaluate the favorable lay evidence. 7 Moreover, the R&R noted that it

is "unclear that substantial evidence necessarily supports Plaintiffs disability claim" for two

reasons. 8 First, "on remand, the ALJ may be able to provide legitimate reasons for rejecting any

favorable lay evidence that he previously failed to evaluate properly."9 Second, Plaintiff relied

on the medical source statement provided by her treating psychiatrist for her assertion that

substantial evidence indicates that she is entitled to benefits. 10 However, the R&R explained that

it is a disputed issue whether the ALJ properly afforded reduced weight to the psychiatrist's

opinions and, "were the court to decide this disputed issue ... it is not certain that Plaintiff

would prevail." 11

              Plaintiff objects to the R&R contending that the matter should be reversed for an award

of benefits, rather than remanded for further evaluation by the ALJ .12 "[A ]ny decision to award




5
    R&R [Doc. No. 22] at 9.
6
 Id (quoting Brownawell v. Comm 'r Of Soc. Sec., 554 F.3d 352, 358 (3d Cir. 2008) (quoting Podedworny v. Harris,
745 F.2d 210, 221-22 (3d Cir. 1984))).
7
     See id
gld.
9
    Id
10
     See id
11   Id. at 9-10.
12
   Doc. No. 23 at 3. Plaintiff also objects on the grounds that the Commissioner waived his right to request remand
in this matter. See id at 1. However, even assuming that the Commissioner could waive this remedy, the record
shows that the Commissioner requested remand to the ALJ on at least two occasions. See Defendant's Contested
Motion to Remand [Doc. No. 14] at 1-2; Defendant's Response to Request for Review [Doc. No. 20] at 15 ("The
Commissioner respectfully submits that the Court should remand the matter for consolidation of the evidence of

                                                         2
benefits in lieu of ordering a remand for further agency consideration entails the weighing of two

factors: First, whether there has been an excessive delay in the litigation of the claim which is not

attributable to the claimant; and second, whether the administrative record of the case has been

fully developed and substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits. 13 "When faced with such cases, it is unreasonable for a court to

give the ALJ another opportunity to consider new evidence concerning the disability because the

administrative proceeding would result only in further delay in the receipt ofbenefits." 14

            Plaintiff filed for disability benefits ten years ago. After the first unfavorable decision

was issued by the ALJ and the Appeals Council denied review, Plaintiff appealed to the District

Court. On April 4, 2013, the Honorable Lawrence F. Stengel remanded the case to the ALJ based

on several errors, including the ALJ's failures to properly evaluate Plaintiffs credibility and

properly consider Plaintiffs then-hus~and, David Friedberg's, statement in support. 15 On April

19, 2014, the ALJ issued a new decision denying Plaintiffs claim. 16 In October 2015, the

Appeals Council remanded Plaintiffs claim in part because "[t]he April 19, 2014 decision did

not weigh the statements of David Friedberg, the claimant's husband ... Zelda Brafman, the




record into a single electronic record, further evaluation of Plaintiffs subjective complaints, and further evaluation
of the testimony and reports from Plaintiffs boyfriend, husband, and daughter.").
13
   Diaz v. Berryhill, 388 F. Supp. 3d 382,391 (M.D. Pa. 2019) (citing Podedworny, 745 F.2d at 221-22 (citations
omitted)); see also Cooper v. Berryhill, No. 18-206, 2019 WL 144922, at *l (M.D. Pa. Jan. 9, 2019); Wisneski v.
Berryhill, No. 17-00650, 2018 WL 4441789, at *5 (M.D. Pa. July 30, 2018), report and recommendation adopted,
No. 3:17-650, 2018 WL 4409388 (M.D. Pa. Sept. 17, 2018). "The fourth sentence of§ 405(g) reads, 'The court shall
have power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing
the decision of the Commissioner of Social Security, with or without remanding the cause for a rehearing."' Walker
v. Astrue, 593 F.3d 274,276 (3d Cir. 2010) (quoting 42 U.S.C. § 405(g)); see also Potter v. Barnhart, No. 02-2185,
2003 WL 22016796, at *l (E.D. Pa. June 11, 2003).
14
     Podedworny, 745 F.2d at 222.
15
  Friedberg v. Astrue, No. 11-6451, Report and Recommendation, at *13-15 (E.D. Pa. April 4, 2013). In 2013, the
ALJ also issued an unfavorable opinion on Plaintiffs second applications for DIB and SSL The Appeals Council
then remanded the case and ordered the ALJ to consolidate Plaintiffs cases.
16
     R. at 621.

                                                           3
claimant's [mother] ... and the testimony of the claimant's boyfriend," Alan Douca. 17 Now,

after conceding that the ALJ erred again-and, importantly, erred in evaluating the same

testimony that lead to two prior remands-the Commissioner nonetheless requests that the Court

require Plaintiff to begin the process anew. However, numerous Third Circuit cases demonstrate

that administrative delays of this length--especially when "caused by deficiencies that are not

attributable to any error of the claimant" 18--constitute "excessive delays triggering consideration

of an award of benefits in lieu of a remand." 19 Because of errors by the Commissioner, after ten

years, five hearings, four ALJ decisions, two Appeals Council remands, and one District Court

remand, Plaintiff is still waiting for a correct resolution of her claims. Therefore, this factor

militates heavily in favor of awarding Plaintiff benefits.

            Moreover, the ALJ determined that Plaintiff has "the following severe impairments:

diabetes mellitus, substance addiction disorder, gastroparesis, and anxiety disorder." 20 In

addition, there is substantial evidence in the record that Plaintiffs impairments "render [her]

unable to engage in substantial gainful activity." 21 Substantial evidence is only "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion"22 This standard


17
     R. at 622.
18
     Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000).
19
   Diaz, 388 F. Supp. 3d at 391 (citing Brownawe/l, 554 F.3d at 358 (8 years delay, and 2 prior remands, benefits
awarded); Morales, 225 F.3d at 320 (award of benefits ordered after 10 years and two appeals); Woody v. Sec'y of
Health & Human Servs., 859 F.2d 1156, 1162 (3d Cir. 1988) ( eight years of administrative and judicial proceedings,
benefits awarded); Podedworny, 745 F.2d at 222 (award of benefits after two appeals, 5½ years Df delay); Halloran
v. Berryhill, 290 F. Supp. 3d 307, 321 (M.D. Pa. 2017) (4 year delay, benefits awarded); Nance v. Barnhart, 194 F.
Supp. 2d 302, 322 (D. Del. 2002) (7 years of delay in processing first appeal, benefits awarded); Schonewolf v.
Callahan, 972 F. Supp. 277, 290 (D.N.J. 1997) (6 years of delay, 2 prior remands, benefits awarded)); see also
Jennings v. Astrue, No. 09-1642, 2011 WL 338799, at *8 (E.D. Pa. Jan. 31, 2011) (8 year delay, "three hearings
before an ALJ, followed by three petitions to the appeals council, and an appeal to the district court.").
20   R. at 441.
21
   Morales, 225 F.3d at 320. The record is also fully developed. There have been five hearings over ten years in
case, and there is no indication of any missing evidence. The issues in this case stem from the ALJ's repeated failure
to properly evaluate the evidence in the fully developed record.
22
     Richardson v. Perales, 402 U.S. 389,401 (1971) (internal quotations and citations omitted).

                                                           4
is "less than a preponderance of the evidence but more than a mere scintilla. " 23

            Plaintiff's treating psychiatrist, Dr. Maria Reis, completed a Medical Source Statement in

which she indicated that Plaintiff was "precluded" from "[c]omplet[ing] a normal workday and

workweek without interruptions from psychologically based symptoms and perform[ing] at a

consistent pace without an unreasonable number and length of rest periods."24

            There is also substantial evidence demonstrating Plaintiffs disability from lay witnesses,

including David Friedberg, Brafman, and Douca. Friedberg stated that Plaintiff "cannot handle

stressful situations, is afraid of new things, won't go places by herself, at work will get

overwhelmed and [has] problems working with people."25 Douca testified that Plaintiff "can't

remain seated for prolonged periods or remain standing for more than five to ten minutes."26

Brafman described Plaintiff as "[o ]verly tired," and as someone who struggles with

"severe/migraine headaches, [has] trouble walking stairs, falling down, anxiety with separation,

depression, [and is) unsure of [her]self.''27

            In sum, there is substantial evidence of Plaintiffs disability and the ALJ has repeatedly

failed to properly evaluate both the lay witness testimony and Plaintiffs own testimony. In 2013,

the District Court remanded because of the ALJ's failure to properly consider this testimony. In




23
     Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004).
24
  R. at 1063. Although the ALJ afforded "little weight" to Dr. Reis's testimony due to supposed internal
inconsistencies, see R. at 450, this testimony, from a treating doctor, is evidence that a "reasonable mind might
accept as adequate to support a conclusion." Richardson, 402 U.S. at 401.
25
     R. at 163.
26
     R. at 491.
27
   R. at 881. The R&R determined that the ALJ's failure to properly weigh this evidence meant that it was unclear
whether this evidence constitutes substantial evidence. However, reasonable minds could certainly accept the
testimony from the people who knew Plaintiff best as adequate to support a finding that her disabilities rendered her
disabled. See Richardson, 402 U.S. at 401. The question is not whether the ALJ reasonably could determine
otherwise, but whether there is substantial evidence supporting disability and a history of delay and error such that a
further hearing is unwarranted. That is the case here.


                                                            5
2015, the Appeals Council remanded because the ALJ again failed to properly evaluate this

testimony. Nevertheless, in 2016, as the Commissioner concedes, the ALJ again improperly

evaluated this evidence. Plaintiff has already waited ten years for a proper resolution of her

claims. The Court will not provide the ALJ afourth opportunity to get it right. 28 Considering the

extensive delay, and the substantial evidence indicating that Plaintiff is disabled, an award of

benefits is the appropriate relief under these circumstances.

            AND NOW, this 19th day of February 2020, upon consideration of Plaintiffs Complaint
against the Commissioner of the Social Security Administration [Doc. No. 3), the Answer to the
Complaint [Doc. No. 7], Plaintiffs Brief and Statement of Issues in Support of Request for
Review [Doc. No. 9], the Commissioner's Response to Request for Review [Doc. No. 20],
Plaintiffs Reply to Response [Doc. No. 21], the R&R of United States Magistrate Judge Carol
 Sandra Moore Wells [Doc. No. 22], Plaintiffs Objections to the R&R [Doc. No. 23], and the
Commissioner's Response thereto [Doc. No. 26), and after careful, independent review of the
complete administrative record, it is hereby ORDERED that:
            I. The Clerk is directed to REMOVE the case from Civil Suspense;
            2. Plaintiffs Objections to the R&R [Doc. No. 23] are SUSTAINED in part;
            3. The R&R [Doc. No. 22] is ADOPTED in part;
            4. The case is REMANDED to the Commissioner for a speedy calculation of benefits to
                which Plaintiff is entitled from the onset date of January 22, 2009.
            It is so ORDERED.

                                                                         BY THE COURT:




28
     See Soubik v. Dir., Office of Workers' Comp. Programs, 366 F.3d 226, 237 (3d Cir. 2004).

                                                          6
